Conviction for possessing a still and equipment for the purpose of manufacturing intoxicating liquor; punishment, one year in the penitentiary.
In this case the motion for new trial was overruled November 15, 1928, and notice of appeal then given. Art. 760 of our 1925 Cow. C. P., provides, in terms, that extension or grant of time for filing statement of facts or bills of exception "Shall not be so extended as to delay the filing thereof within ninety days from the date the notice of appeal is given." Neither trial courts nor this court have power to override the plain letter of the statute. In this case the statement of facts was filed March 11, 1929, and the bills of exception March 5, 1929. Same were filed long after the time allowed by law. They can not be considered by us. The indictment correctly charges the offense, and is followed by the court's charge, the judgment and sentence.
No error appearing, the judgment will be affirmed.
Affirmed. *Page 262 
                    ON MOTION FOR REHEARING.